ACCEPTED
                                                                                        14-14-00824-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    7/7/2015 4:51:57 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               NO. 14-14-00824-CV

                                                                       FILED IN
                                                                14th COURT OF APPEALS
                   IN THE COURT OF APPEALS                         HOUSTON, TEXAS
        FOR THE FOURTEENTH JUDICIAL DISTRICT                    OF  TEXAS
                                                                 7/7/2015 4:51:57 PM
                        HOUSTON, TEXAS                          CHRISTOPHER A. PRINE
                                                                         Clerk



                            STATE FARM LLOYDS
                                     Appellant
                                         v.
             CANDELARIO FUENTES AND MARIA FUENTES
                                     Appellees


 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
               APPELLANT’S REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant, State Farm Lloyds, asks for additional time to file its reply brief

pursuant to TEX. R. APP. P. 10.5(b). State Farm respectfully shows as follows:

      1.     Appellant’s brief was filed on March 25, 2015.

      2.     On April 17, 2015, Appellees filed an unopposed motion for extension

of time to file their brief, which the Court granted on the same day.

      3.     On May 22, 2015, Appellees filed an unopposed motion for extension

of time to file their brief, which the Court granted on the same day.

      4.     Appellees’ brief was filed on June 8, 2015.



                                          1
       5.      On June 16, 2015, Appellant filed an unopposed motion for extension

of time to file its brief, which the Court granted on the same day.

       6.      Appellant’s reply brief is due to be filed on July 13, 2015.

       7.      Appellant respectfully requests a 10-day extension of time to file its

reply brief. With the extension, its reply brief will be due July 23, 2015.

       8.      This is the appellant’s second request for an extension of time for

filing its brief.

       9.      The following facts reasonably explain the need for further time. See

TEX. R. APP. P. 10.5(b)(1)(c).

       a.      As noted in Appellant’s first motion for extension, Appellant’s

       attorney, Katherine Armstrong, was on vacation from June 20, 2015 to

       June 30, 2015.       Since her return from vacation, her time has been

       significantly occupied with numerous pending matters and deadlines,

       including on-going briefing and discovery responsibilities in a federal multi-

       district litigation; preparation for an upcoming deposition; post-judgment

       briefing in an insurance litigation pending in Oklahoma; and briefing

       regarding discovery disputes in several insurance litigations pending in

       Texas.

       10.     Counsel for appellant has conferred with counsel for appellees,

Jennifer Bruch Hogan, and appellees are unopposed to the requested extension.
        11.   This request is not sought for delay, but in order that justice may be

done.

                                      PRAYER

        Appellant, State Farm Lloyds, asks this court to grant an extension of 10

days, until July 23, 2015, to file its reply brief. Appellant also prays for any other

relief to which it may be entitled.

Dated: July 7, 2015                        Respectfully submitted,

/s/ David V. Jones                        /s/ Katherine Armstrong
David V. Jones                            Katherine Armstrong
State Bar No. 10869825                    State Bar No. 01321400
dvj@jao-law.com                           KatherineArmstrong@quinnemanuel.com
Benjamin G. Kemble                        QUINN EMANUEL URQUHART & SULLIVAN,
State Bar No. 24050864                    LLP
Edward J. Batis, Jr.                      51 Madison Avenue, 22nd Floor
State Bar No. 01915470                    New York, NY 10010
JONES, ANDREWS & ORTIZ, P.C.              (212) 849-7000 – Telephone
10100 Reunion Place, Suite 600            (212) 849-7100 – Facsimile
San Antonio, Texas 78216
(210) 344-3900 – Telephone
(210) 366-4301 – Facsimile
                     Attorneys for Appellant State Farm Lloyds
                        CERTIFICATE OF CONFERENCE

       Counsel for appellant has conferred with counsel for appellees, Jennifer

Bruch Hogan, and the appellees are unopposed to this motion for extension of time

to file appellant’s reply brief.

DATED: July 7, 2015                        /s/ Katherine Armstrong
                                           Katherine Armstrong
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above Second
Unopposed Motion for Extension of Time to File Appellant’s Reply Brief has been
served on the following individual(s) by the method(s) indicated, on this, the 7th
day of July 2015, as follows:

      Ms. Jennifer Bruch Hogan
      Mr. Richard P. Hogan, Jr.
      HOGAN & HOGAN
      Penzoil Place
      711 Louisiana, Suite 500
      Houston, TX 77002
      (713) 222-8880 – Telephone
      (713) 222 8810 – Facsimile
      Email: jhogan@hoganfirm.com
      Email: rhogan@hoganfirm.com
      Via E-Filing

      Mr. J. Steve Mostyn
      THE MOSTYN LAW FIRM
      3810 West Alabama Street
      Houston, TX 77027
      (713) 861-6616 – Telephone
      (713) 861-8084 – Facsimile
      Email: jmostyn@mostynlaw.com
      Via E-Filing

      Mr. E. Hart Green
      Mr. Mitchell A. Toups
      WELLER, GREEN, TOUPS & TERRELL, L.L.P.
      P.O. Box 305
      Beaumont, TX 77704
      (409) 838-0101 – Telephone
      (409) 832-8577 – Facsimile
      Email: hartgr@wgttlaw.com
      Email: matoups@wgttlaw.com
      Via E-Filing
                                                  /s/ Katherine Armstrong
                                                  Katherine Armstrong